872 F.2d 1026
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Maureen Lynn INMAN, Plaintiff-Appellant,v.METROPOLITAN LIFE INSURANCE CO., a New York Corporation,Defendant-Appellee.
No. 88-1654.
United States Court of Appeals, Sixth Circuit.
April 21, 1989.

Before RYAN and ALAN E. NORRIS, Circuit Judges, and CHARLES M. ALLEN, Senior District Judge.*
PER CURIAM.


1
Plaintiff appeals from the order of the district court granting summary judgment to defendant.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting summary judgment to defendant.


3
Accordingly, the judgment of the district court is affirmed, upon the reasoning set forth in its memorandum opinion of May 23, 1988.



*
 The Honorable Charles M. Allen, Senior District Judge for the Western District of Kentucky, sitting by designation